DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/12/22. Claims 1 – 3 are pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 1/12/22.   

Terminal Disclaimer
	The Terminal Disclaimers filed on 1/12/22 have been approved and entered.

REASONS FOR ALLOWANCE
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of SMITH (US 2014/0213489) and of BERRY et al (US 2014/0073540).
SMITH discloses a drilling process comprising the use of a water-based drilling fluid comprising water, detergent builder and surfactant. The surfactant is an ethoxylated alcohol having an HLB of 11 – 15. The detergent builder is selected from nitrilotriacetic acid or EDTA, which are used as chelating agents.
 SMITH fails to teach an acid from the claimed list of HF, HClO4, HCl, etc. SMITH fails to teach that the fluid is used as a retarded acid system. SMITH fails to dissolve at least some of the carbonate formation with the retarded acid system.
BERRY discloses a method of treating a hydrocarbon-bearing formation by adding a drilling fluid to the formation comprising a dispersion of an oil, an acid and a surfactant/dispersion agent. The acid is selected from HF, HCl, glycolic acid, etc. The dispersion agent is disclosed to be an ethoxylated fatty alcohol surfactant with an HLB of 4-10, compatible with the base oil. 
BERRY fails to teach a retarding surfactant having an HLB of greater than 10 to 16. BERRY fails to teach an aqueous acid system. 

The closest prior art of record fails to teach or render obvious the claimed method for acidizing a carbonate formation comprising:
 adding a retarded acid system to the carbonate formation, wherein the retarded acid system comprises an aqueous acid comprising: 
from 5 wt.% to 35 wt.% of one or more of HF, HClO4, HClO3, HCl, HBr, HI, HNO3, HO2C2O2H, H2SO4, and H2SO3;
from 65 wt.% to 95 wt.% water; and 
a retarding surfactant having the chemical formula R-(OC2H4)x-OH, where R is a hydrocarbon having from 11 to 15 carbon atoms; x is an integer from 6 to 10; and the retarding surfactant has a hydrophilic-lipophilic balance from greater than 10 to 16; 
where the ratio of the weight of retarding surfactant in the retarded acid system to the weight of the aqueous acid in the retarded acid system is from 1:25 to 1:5; 
dissolving at least some of the carbonate formation with the retarded acid system; and 
acidizing the carbonate formation.
Applicant also shows new and unexpected results of no oil separation and no CO2 bubbles after addition of CaCO3 for 5 minutes, which shows that the alcohol ethoxylate is able to prevent or retard the reaction of calcium carbonate with HCl acid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765